FILED
                             NOT FOR PUBLICATION                            NOV 23 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HENRY JAVIER MIRANDA-FLORIAN,                    No. 09-71241

              Petitioner,                        Agency No. A098-355-221

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                          **
                            Submitted November 16, 2010

Before: TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Henry Javier Miranda-Florian, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture. We have jurisdiction


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review questions of law de novo, see, e.g., Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the Board’s interpretation of the governing statutes and regulations. See

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review factual

findings for substantial evidence. See, e.g., Zehatye v. Gonzales, 453 F.3d 1182,

1184–85 (9th Cir. 2006). We deny the petition for review.

      We reject Miranda’s claim that he is eligible for asylum and withholding of

removal based on his membership in a particular social group, namely, young

Honduran males who live without a parent and refuse to join gangs. See Barrios v.

Holder, 581 F.3d 849, 855–56 (9th Cir. 2009) (rejecting, as a particular social

group, “young males in Guatemala who are targeted for gang recruitment but

refuse because they disagree with the gang’s criminal activities”); Ramos-Lopez v.

Holder, 563 F.3d 855, 860–62 (9th Cir. 2009) (rejecting, as a particular social

group, “young Honduran men who have been recruited by [a gang], but who refuse

to join”). As the Board determined, Miranda’s attempt to distinguish Barrios and

Ramos-Lopez still yields “a potentially large and diffuse segment of society” that

lacks particularity and social visibility. Ramos-Lopez, 563 F.3d at 861.

      We also reject Miranda’s contention that he is eligible for relief based upon

a political opinion, actual or imputed. See Santos-Lemus v. Mukasey, 542 F.3d


                                         -2-
738, 747 (9th Cir. 2008) (“[G]eneral aversion to gangs does not constitute a

political opinion for asylum purposes.”).

      Accordingly, because Miranda failed to demonstrate that he was persecuted

or fears persecution on account of a protected ground, we deny the petition as to

his asylum and withholding-of-removal claims. See Barrios, 581 F.3d at 855–56;

see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“The Real ID

Act requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution.”).

      Finally, we reject Miranda’s due-process claim because he suffered no

prejudice from the incomplete transcript of his hearing. See, e.g., Ibarra-Flores v.

Gonzales, 439 F.3d 614, 620 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                            -3-